IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1731
                              Filed January 23, 2019


IN THE INTEREST OF T.T. and D.T.,
Minor Children,

M.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       A father appeals the juvenile court order terminating his parental rights.

AFFIRMED.




       Douglas Cook of Cook Law Office, Jewell, for appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit and John McCormally

(until withdrawal), Assistant Attorneys General, for appellee State.

       Joseph L. Tofilon of Thatcher, Tofilon & Livingston, P.L.C., Fort Dodge,

guardian ad litem for minor children.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                           2


BOWER, Judge.

       A father appeals the juvenile court order terminating his parental rights. We

find there is clear and convincing evidence in the record to support termination of

his rights, it would be contrary to the children’s interests to give him additional time

to work on reunification, and termination is in the children’s best interests. We

affirm the juvenile court’s decision.

       I.     Background Facts & Proceedings

       M.T., father, and X.R., mother, are the parents of T.T., born in 2010, and

D.T., born in 2016. The parents have a history of substance abuse, mental-health

problems, and criminal behavior. The children were removed from the parents’

care on May 11, 2017, due to the parents’ use of methamphetamine. The children

were placed with a maternal aunt.        They were adjudicated to be in need of

assistance (CINA), pursuant to Iowa Code section 232.2(6)(c)(2) and (n) (2017).

       The father was arrested for third-degree theft on May 25.               He was

sentenced to a term of imprisonment not to exceed two years, the sentence was

suspended, and he was placed on probation. On June 4, he was arrested on drug

charges and possession of burglary tools. Again, he was sentenced to two years

in prison, the sentence was suspended, and he was placed on probation. In

November, the father was found to have violated his probation, and he was placed

in a halfway house. In April 2018, he tested positive for methamphetamine. His

probation was revoked, and he was sent to prison.

       The father attended a substance-abuse treatment program while in the

halfway house but did not successfully complete the program because he was sent
                                              3


to prison. He had regular visitation while in the halfway house and one visit while

in prison.

          On May 29, 2018, the State filed a petition seeking to terminate the parents’

rights. The termination hearing was held on July 25. The father testified he

expected to be released from prison in seven to ten days and then live with his

father. He stated he expected to be off parole by October or November. The father

stated he planned to attend an outpatient treatment program so he could maintain

employment.

          The juvenile court terminated the father’s rights under section 232.116(1)(f)

(T.T.), (h) (D.T.), and (l) (2018).1 The court denied the father’s request for more

time to work on reunification, noting he had not participated in services prior to his

placement       in   the   halfway   house,       and   even   then   continued   to   use

methamphetamine and commit criminal offenses. The court found termination is

in the children’s best interests, stating, “it would be contrary to the children’s

welfare to be returned to the parental home because the children would be without

proper care and supervision.” The father appeals the termination of his parental

rights.

          II.    Standard of Review

          The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).           Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

Where there is clear and convincing evidence, there is no serious or substantial


1
  The mother’s rights were also terminated. She has not appealed the juvenile court’s
decision.
                                         4

doubt about the correctness of the conclusion drawn from the evidence. In re D.D.,

653 N.W.2d 359, 361 (Iowa 2002).         The paramount concern in termination

proceedings is the best interests of the children. In re L.L., 459 N.W.2d 489, 493

(Iowa 1990).

      III.     Sufficiency of the Evidence

      The father claims there is not sufficient evidence in the record to support

termination of his parental rights. He states he “has shown he has the skills to

parent and bond with the children.” In regard to section 232.116(1)(l), he claims

the State did not sufficiently show he had “a severe substance-related disorder.”

When the juvenile court has terminated a parent’s rights on more than one ground,

“[t]o affirm, we need to find facts to support just one of the grounds.” In re J.E.,

907 N.W.2d 544, 546 (Iowa Ct. App. 2017).

      We determine the father’s parental rights were properly terminated under

section 232.116(1)(f) for the oldest child and section 232.116(1)(h) for the younger

child. There is no dispute about the first three elements of both subsections. The

fourth element of both subsections requires clear and convincing evidence the

child cannot be safely returned to the parent’s care. The evidence shows the

children could not be returned to the father’s care at the time of the termination

hearing because he was in prison. Even if he was soon released from prison, he

had not successfully completed a substance-abuse treatment program. We agree

with the juvenile court’s statement, “it would be contrary to the children’s welfare
                                            5


to be returned to the parental home because the children would be without proper

care and supervision.”2

        IV.    Additional Time

        The father claims he should have an additional six months to work on

reunification with his children. He claims as part of the State’s obligation to make

reasonable efforts to reunite him with the children, the State should also be

required to give him six more months to work on reunification. He requests more

time to demonstrate his sobriety after he is released from prison.

        In order to extend the case for six months the court would need to find “the

need for removal of the child from the child’s home will no longer exist at the end

of the additional six-month period.” Iowa Code § 232.104(2)(b). The juvenile court

stated it was unable to make this finding. The court found the father began to

participate in services and have visitation with the children when he was in the

halfway house. The court found it was unlikely the father would be able to safely

care for the children at the end of six months. We agree with the juvenile court’s

findings on this issue and find the court properly denied his request for additional

time.

        V.     Best Interests

        The father claims termination of his parental rights is not in the children’s

best interests. As part of this argument, he states termination would be detrimental


2
   Because we have determined the father’s rights were properly terminated under section
232.116(1)(f) and (h), we do not address his claims in regard to section 232.116(1)(l). If
we were to address this subsection, we would find the State presented sufficient evidence
to show the father had “a severe substance-related disorder.” The father testified he had
been using methamphetamine since the age of eleven. He continued to use
methamphetamine even while in the halfway house, with the result his probation was
revoked and he was sent to prison.
                                            6

to the children based on the closeness of the parent-child relationship. See id.

§ 232.116(3)(c).

          In considering a child’s best interests, we “give primary consideration to the

child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and needs

of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa Code

§ 232.116(2)). We find termination of the father’s parental rights is in the children’s

best interests. As the juvenile court noted, the children “need and deserve a safe,

secure, and permanent home,” which the father was unable to provide. The father

did not participate in services until he has in the halfway house and was unable to

provide a safe home for the children.

          The juvenile court also found, “there has been no clear and convincing

evidence that the termination would be detrimental to the children at this time due

to the closeness of any parent-child relationship.” See Iowa Code § 232.116(3)(c).

We concur in the court’s finding. While the father might have been bonded with

the children, there was no evidence to show termination would be detrimental to

them.

          We affirm the juvenile court’s decision terminating the father’s parental

rights.

          AFFIRMED.